MEMORANDUM**
Vincent Chan appeals pro se the district court’s order dismissing his action alleging violations of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-68 (“RICO”), 42 U.S.C. § 1983, and various state laws. We have jurisdiction pursuant to 28 U.S.C. § 1291, and, after de novo review, see Ove v. Gwinn, 264 F.3d 817, 821 (9th Cir.2001), we affirm.
Chan’s RICO claim fails against the City of Los Angles and the City of Los Angeles Parking Violations Bureau because both are governmental entities and therefore cannot form the requisite “malicious intent” to support a RICO action. See Pedrina v. Chun, 97 F.3d 1296, 1300 (9th Cir.1996). Chan’s RICO claim against Officer Torres fails because Chan did not allege Officer Torres participated in the “operation or management” of the alleged RICO enterprise. See id.
Chan’s 42 U.S.C. § 1983 claim failed to state a claim upon which relief can be granted. See Fed.R.Civ.P. 12(b)(6); cf. Jones v. Cmty. Redev. Agency of the City of Los Angeles, 733 F.2d 646, 649-50 (9th Cir.1984).
Because the district court properly dismissed the two federal law claims, it did not abuse its discretion by declining to exercise supplemental jurisdiction over *569Chan’s remaining state law claims. See Ove, 264 F.3d at 826.
The district court did not err by dismissing Chan’s action without leave to amend because amendment would be futile. See Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.